Case 15-15969-elf       Doc 82      Filed 11/08/18 Entered 11/08/18 11:33:07        Desc Main
                                    Document      Page 1 of 2

                 IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                           PHILADELPHIA DIVISION
____________________________________________
In Re:                                       :
                                             : Case No. 15-15969-elf
Elaine Jones                                 :
                                             : Chapter 13
                   Debtor                    :
____________________________________________ :

                                   CERTIFICATION OF DEFAULT

       AND NOW, comes U.S. Bank Trust National Association, as Trustee of the Chalet Series

III Trust (hereafter "Movant"), by and through their attorneys, Tucker Arensberg, P.C., and files

this Certification of Default stating as follows:

       1.      Movant is the holder of a claim secured by real property known as 1733 Georges

Lane, Philadelphia, PA 19131.

       2.      JPMorgan Chase Bank, National Association (“Chase”) filed a Motion for Relief

from Stay as a result of Debtor’s failure to make payments when due under both the terms of the

Note with Movant and under the terms of her proposed Chapter 13 Plan.

       3.      Subsequent thereto, Chase and the Debtor did enter into a Stipulation resolving

the Motion for Relief from Stay.

       4.      The Stipulation was approved by this Honorable Court on February 6, 2016.

       5.      On November 21, 2017, Chase assigned its claim and all rights to received payments

under the Stipulation to MTGLQ Investors, LP.

       5.      On August 6, 2018, MTGLQ Investors, LP assigned its claim and all rights to

received payments under the Stipulation to Movant.

       6.      The Debtor has failed to make payments as required under the Stipulation.

Specifically, the Debtor has failed to make the contractual payments from September 1, 2017

through November 1, 2018, payments for a total delinquency for $13,347.15.
Case 15-15969-elf           Doc 82   Filed 11/08/18 Entered 11/08/18 11:33:07        Desc Main
                                     Document      Page 2 of 2

        7.       On September 21, 2018, Counsel for Movant sent a Notice of Default (the

“Notice-1”) via Certified Mail, First Class Mail and email to counsel for the Debtor advising that

the required payments had not been paid and giving the Debtor ten days to cure the default. A

copy of the Notice-1 is attached hereto as Exhibit A.

        8.       On October 9, 2018, Counsel for Movant sent a Second Notice of Default (the

“Notice-2” and together with Notice-1, collectively the "Notices") via Certified Mail, First Class

Mail and email to counsel for the Debtor advising that the required payments had not been paid

and giving the Debtor ten days to cure the default. A copy of the Notice-2 is attached hereto as

Exhibit B.

        9.       Despite the Notices, the default has not been cured.

        WHEREFORE, U.S. Bank Trust National Association, as Trustee of the Chalet Series III

Trust requests this Honorable Court to enter an Order terminating the stay as to the Real

Property.


                                                      Respectfully submitted,

                                                      TUCKER ARENSBERG, P.C.


                                                   By: /s/ Jillian Nolan Snider
                                                     Jillian Nolan Snider, Esquire
                                                     Pa. I.D. # 202253
                                                     1500 One PPG Place
                                                     Pittsburgh, PA 15222
                                                     (412) 566-1212

                                                      Attorney for Movant




TADMS:5057477-1 018919-184721
